UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7977



JAMES P. PARKER,

                                              Plaintiff - Appellant,

          versus

CAPTAIN WHITLOW, Security; SERGEANT TAYLOR,
Security; SERGEANT WILLIS, Security; SERGEANT
WALTON, Security; SERGEANT WHITE, Security;
MS. EPPERSON, R.N. Nurse; V. THOMPSON,
Institutional Doctor; E. B. WALKER, Chief of
Security,
                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-95-61-AM)

Submitted:   January 18, 1996             Decided:   February 8, 1996


Before HAMILTON and LUTTIG, Circuit Judges, and CHAPMAN, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James P. Parker, Appellant Pro Se. Mark Ralph Davis, OFFICE OF THE
ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Parker v. Whitlow, No. CA-95-61-AM (E.D. Va. Nov. 15, 1995).
We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                          AFFIRMED




                                2